Citation Nr: 0008022	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assessed a 30 percent evaluation effective September 
29, 1997.

In February 2000, the veteran appeared at a Central Office 
hearing in Washington, D.C. before the undersigned member of 
the Board.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as an 
allegation that a service connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Having submitted well grounded claims, the VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(a).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

During his February 2000 Central Office hearing, the veteran 
testified that he has been receiving therapy and treatment 
twice a week at the VA hospital or VAMC, Brecksville, Ohio.  
He testified that Dr. Cybil Markwile was his treating 
psychiatrist and Dr. Anita Martin his treating psychologist.  
These records, up to the current date, are not part of the 
claims file.  The veteran subsequently provided information, 
accompanied by waiver, from his group therapist and 
psychologist dated June and July 1999.  These letters 
indicate that the veteran is unemployable.  The veteran 
testified asserting that he is unemployable.  He mentioned 
that he has been determined to be unemployable by the 
Railroad Retirement Board, which used VA medical records for 
its ruling.  

The veteran and representative submitted copies of records 
and other evidence which they say had been submitted to the 
Board earlier but for some reason was not associated with the 
claims file at the time of the Board hearing in February.  

The Board is of the opinion that a comprehensive psychiatric 
compensation examination that also addresses all the recent 
evidence of record, including outpatient treatment records, 
would be helpful to an equitable disposition of this appeal.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that legible 
copies of the veteran's complete 
treatment records from the VAMC, 
Brecksville, Ohio, for the period after 
September 1998.  

2.  After the aforementioned records are 
received by the RO, the veteran is to be 
given a psychiatric examination in order 
to assess the current severity of his 
service-connected PTSD.  The question of 
his employability is to be addressed by 
the examiner.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review 
prior to the examination  All indicated 
tests should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to provide an 
opinion as to the veteran's current 
functioning and identify the conditions 
that limit his employment opportunities.  
Following the examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale, as described in the 4th edition of 
the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
is requested to include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
requested development has been completed 
to the extent possible.  Then, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for PTSD.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an appropriate time in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




